Title: From George Washington to Major General Israel Putnam, 8 October 1777
From: Washington, George
To: Putnam, Israel



Dear sir
Head Quarters [Pa.] Octobr 8th 1777

Your Favor of 2d Inst. I receiv’d Yesterday, & I understand that General Varnum with his Brigade got as far as Coryells Ferry last Night—I expect such Measures will be taken as not to let the Army under General Gates suffer at present for want of Flour, & that things may be put in such a Train that a Circumstance of that kind cannot possibly happen in future. I sincerely wish with you that a better Regulation could take place in the Commissary Department, As, either by a fault in its Constitution or an unpardonable Neglect in the Executive part, this Army has been Clogg’d & retarded in some of its most important & interesting Marches, untill the Opportunity of doing what was intended, was entirely lost. I expect your Exertions in calling out the Connecticut Militia may have its proper Weight, Tho I cannot be of opinion that the Enemy have left any thing like the Number of Men at New York which your intelligence informs you of.
In pursuance of a concerted Plan we March’d on friday Night last to attack Genl Howes Army which lay at 12 or 13 Miles distance—We drove in their Picketts about 6 in the Morning the Men pursued with great Eagerness & Bravery & Surmounted every opposition; the Enemy were routed in the greatest Confusion several Miles, we pass’d thro their Encampments & took some pieces of Cannon, in short we were flatter’d with every appearance of a most glorious & decisive Action when to my great surprize Our Men began to give way, which when the Line was once broke became pretty General & could not with our

utmost Exertions be prevented & the only thing left was to draw them off in the best manner we could—which was effected without any very considerable Loss as we brought off our cannon &c.—In this Action Brigr Genl Nash (of the Carolina forces) was Mortally Wounded & several others of great Bravery but inferior Note were wounded some dangerously & some slightly—General Agnew on the side of the Enemy I believe is kill’d on the Spot & report says that one or two other General Officers are Wounded, Upon the Whole I have no doubt but their loss was at least equal if not much greater than ours & it has serv’d to convince our people that when they make an Attack, they can confuse and Rout even the Flower of the British Army with the greatest Ease and that they are not that Invincible Body of Men which many suppose them to be—The Accounts coming in hourly from Philadelphia make the Loss of the Enemy much greater than we Imagin’d[.] they say that More than 200 Waggons came in Loaded with their wounded that Genl Agnew is kill’d & Genls Erskine & Grant badly Wounded beside Several Colonels & Officers of Note.
I have spoke to Mr Boudinot about some Flour, which was to be sent into our prisoners at New York, this may be applied to any uses of the Army which you think Necessary.
By a Letter from Mr Hawkes Hay I understand the Enemy have push’d a Number of Men up the North River & landed on the East side in Expectation I suppose of finding few or no Men at your Post—I am fully satisfied that every thing in your power will be done towards calling in Reinforcements & making a Vigorous defence Assuring you, that the Number of the Enemy cannot possibly be great even should they leave N: York Staten & Long Island quite bare.
